Citation Nr: 1703890	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to service-connected cervical spine stenosis and degenerative arthritis.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for a right ankle disability.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The appellant served with the Army National Guard of West Virginia from November 1982 to May 2004.  She had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including periods of ACDUTRA as part of the Army National Guard of the United States from March 7, 1983 to August 4, 1983 and from August 16, 1988 to October 31, 1988.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

These matters were before the Board in April 2014, when the Board remanded them for further evidentiary development.  They now return for appellate review.  

Additionally, in April 2014, the Board also remanded claims for entitlement to service connection for a right knee disability, a neck disability and a back disability.  A June 2016 rating decision granted service connection for degenerative joint disease, lumbar strain and intervertebral disc syndrome of the lumbar spine, cervical spine stenosis and degenerative arthritis, and right knee degenerative arthritis.  The appellant has not appealed the evaluation or effective date of service connection assigned with respect to these claims.  Therefore, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In her July 2011 substantive appeal, the appellant requested a hearing before a Decision Review Officer (DRO).  In October 2011, she subsequently withdrew her DRO hearing request.  In May 2012, the appellant and her spouse appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claim file.  However, the VLJ who conducted the May 2012 Board hearing is no longer employed at the Board.  Thus, the appellant was notified of the opportunity to request another Board hearing if she so desired.  In August 2016 correspondence, the appellant replied that she did not wish to appear at another Board hearing.

In May 2012 testimony, the appellant alleged that her headaches were related to her neck disability.  As noted above, the appellant is service-connected for cervical spine stenosis and degenerative arthritis, thus the Board has recharacterized the claim for service connection for headaches as secondary to cervical spine stenosis and degenerative arthritis.

The issue of entitlement to service connection for a headache disability, to include as secondary to a service-connected cervical spine stenosis and degenerative arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant is not shown to have a current right ankle disability.

2.  The appellant is not shown to have a current bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2008 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection and notified the appellant of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the appellant under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the appellant's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The appellant's service medical records, private medical records and VA examination reports are associated with the claims file.  Additionally, updated private treatment records were associated with the record subsequent to the April 2014 Board remand.  In November 2015, the appellant was sent a notification letter and additional release forms for VA to obtain additional private treatment records on her behalf, but the appellant did not respond.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the appellant's claims. 

Although no VA examination has been obtained in conjunction with the claim for entitlement to service connection for a bilateral shoulder disability, the Board finds that an examination is not required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

For the claimed bilateral shoulder disability, persuasive evidence of a current disability has not been demonstrated to trigger VA's duty to provide an examination.  See id.; Waters, 601 F. 3d at 1278.  While the current evidence includes subjective reports from the appellant of shoulder pain, the medical evidence of record tends to indicate that the appellant has not experienced residual bilateral shoulder symptoms since active service, and as discussed below the weight of the evidence is against finding a current disability for VA compensation purposes.  Thus, the McLendon element of a current disability has not been satisfied and VA is not obliged to provide an examination for this claim.  Id.; McLendon, supra.

With regard to the claim for entitlement to service connection for a right ankle disability, pursuant to the April 2014 Board remand, the appellant was afforded a VA examination in December 2015.  The examination report reflects that the VA examiner reviewed the appellant's claim file, recorded her subjective complaints, conducted an appropriate examination, and rendered an opinion consistent with the remainder of the evidence of record.  The Board finds that the VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In further compliance with the fundamentals of due process, the appellant has been afforded a hearing before a VLJ in support of this appeal.  See 38 C.F.R. § 20.700 (a) (2015).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2012, the issues on appeal, to include service connection for a right ankle disability and a bilateral shoulder disability, were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate these claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Finally, as noted above, the Board remanded the matters decided herein in April 2014.  The April 2014 Board remand, in pertinent part, directed the appellant be contacted in order to identify any additional private medical records, that a VA right ankle examination be afforded to the appellant, and, thereafter for readjudication of the claims.  The record reflects the appellant has not responded to the request to identify any private treatment records or sign release forms for VA to obtain the records on her behalf, but did submit records subsequent to the April 2014 Board remand.  The record also reflects the appellant was afforded a December 2015 VA ankle examination.  Thereafter, a June 2016 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the April 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board concludes that all available evidence has been obtained and the record as it stands includes adequate evidence to allow the Board to decide entitlement to service connection for a bilateral shoulder disability and a right ankle disability.  The appellant has been given ample opportunity to present evidence and argument in support of her claims.  All general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of the claim.  Thus, VA satisfied its duties to notify and assist the appellant with her claims for entitlement to service connection for a bilateral shoulder disability and a right ankle disability.  As such, appellate review may proceed without prejudice to the appellant.  


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a). 

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during INACDUTRA.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (2015).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6 (e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (d).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, the evidence of record does not contain any evidence of a chronic disability related to the left shoulder, right shoulder or right ankle at any time proximate to, or since, the claim.  

With regard to a bilateral shoulder disability, a May 2000 private medical record noted a two day history of pain in the left scapular area and provided an impression musculoskeletal pain.  Another May 2000 private medical record indicated a 10 day history of pain over the left shoulder in the left scapular area and provided an impression musculoskeletal pain left scapula/depression.  However, such records are not proximate to the current claim.  The only record proximate to the claim or during the pendency of the claim that addresses a complaint related to the appellant's shoulders is an April 2009 private medical record, which did not endorse a diagnosis.  The April 2009 private medical record, noted in pertinent part, the appellant sought treatment from a physician in 1993 for some shoulder and thoracic pain which was thought to be from anxiety.  The April 2009 private medical record further noted the appellant had also had neck and shoulder pain and noted a history of frequent musculoskeletal pains.  Thus, the April 2009 private medical record indicated that shoulder pain had been a complaint in the past but did not indicate such was a current complaint, nor was a diagnosis related to such endorsed or treatment for such provided.  

With regard to a right ankle disability, the private medical records associated with the claims file do not indicate complaints of, or treatment for, a right ankle disability.  In addition, the appellant was afforded a December 2015 VA ankle conditions examination.  With respect to the December 2015 VA ankle conditions examination report, the VA examiner did not endorse a diagnosis, but affirmatively found no diagnosis was appropriate for the appellant's right ankle.  The December 2015 VA examiner stated the appellant was unaware of any discomfort until the right ankle was inverted.  The December 2015 VA examiner further reported imaging was performed and no degenerative or traumatic arthritis was documented.  The December 2015 VA examiner did note that the range of motion regarding the right ankle was outside normal range, but that age could be a limiting factor in the decreased range of motion as both ankles had similar range of motion.  The December 2015 VA examiner also found that there was no reduction in muscle strength with plantar flexion of 5 out of 5 and dorsiflexion of 5 out of 5.

In May 2012 testimony, the appellant reported, in pertinent part, that her shoulder pain had existed for years.  In May 2012 testimony, the appellant further reported this pain was sort of constant and sort of came and went depending on the weather.  With respect to her right ankle, the appellant also testified that sometimes her ankle gave out on her and she self-treated with ice and elevation.  She further indicated that medical treatment had been attempted with respect to her right ankle but in the context of the rest of her medical problems it was the minor one and the one that was not currently giving her as much problems as the others.  

As noted above, the evidence of record includes subjective complaints of bilateral shoulder pain and right ankle pain.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the appellant's reported symptoms as related to either her right ankle or her shoulders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the appellant is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the appellant has actually observed and is within the realm of her personal knowledge; such knowledge comes to the appellant through use of her senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the appellant's realm of personal knowledge whether she experienced bilateral shoulder pain and right ankle pain as evidenced in the record.  It is not shown, however, that the appellant possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis manifested by bilateral shoulder pain or right ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the December 2015 VA examiner has medical training and knowledge and did not provide a diagnosis related to the appellant's right ankle, even with consideration of the entire evidence of record.  Similarly, the appellant's private medical records also do not contain a diagnosis related to either the appellant's right or left shoulder even with consideration of her complaints of pain.

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the appellant currently has a bilateral shoulder disability or a right ankle disability.  As such, service connection for a bilateral shoulder disability or a right ankle disability is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333   (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the appellant has not satisfied the necessary element of a present disability with respect to a bilateral shoulder disability or a right ankle disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claims for a bilateral shoulder disability or a right ankle disability, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a bilateral shoulder disability or a right ankle disability.

ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

As noted above, the appellant seeks service connection for a headache disability, to include as secondary to service-connected cervical spine stenosis and degenerative arthritis.  The record reflects evidence of a current disability as June 2008 and September 2008 private medical records provided an assessment of episodic tension type headache.  There is no nexus opinion of record which addressed a headache disability as secondary to a service-connected cervical spine stenosis and degenerative arthritis.  Thus, the Board finds that a VA examination to address the claim on this basis is warranted.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Additionally, the appellant has not yet been provided with the notice elements for secondary service connection, to include demonstration that service-connected disability either caused or aggravated the nonservice-connected disability at issue.  Accordingly, on remand, the appellant must be sent a proper notice letter informing her of the information and evidence necessary to substantiate her secondary service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to appellant.  The letter should notify the appellant of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Schedule the appellant for a VA examination to determine the nature and etiology of any chronic headache disability diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed headache disability, is proximately due to or the result of the appellant's service-connected cervical spine stenosis and degenerative arthritis? 

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed headache disability is chronically aggravated by the appellant's service-connected cervical spine stenosis and degenerative arthritis? 

c.  If it is found that any diagnosed headache disability is aggravated by the service-connected cervical spine stenosis and degenerative arthritis, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

Provide a complete rationale for any opinion provided.

3.  The appellant must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


